DETAILED ACTION

Receipt is acknowledged of the amendment filed on October 7, 2021, which has been fully considered in this action.  Claims 1-4, 6-8, 12-16 and 18 have been amended.  Claims 1-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US D633,174 S(Lee) in view of Luettgen et al ‘497.
Regarding claim 1, Lee ‘174 shows a handheld spray wand comprising: a fluid inlet; and a nozzle portion in fluid communication with the fluid inlet, the nozzle portion comprising: a first nozzle array extending along a longitudinal direction of the nozzle portion; a second nozzle array positioned adjacent to the first nozzle array and extending along the longitudinal direction of the nozzle portion, a handle drip portion between the fluid inlet and the nozzle portion, and a flow control valve, except for a control ring positioned between the handle grip and the nozzle portion, wherein the control ring is rotatable relative to the handle grip and the nozzle portion to control fluid flow from the fluid inlet to the nozzle portion.  See annotated Figure 1 below. Luettgen et al ‘497 discloses a handheld spray wand comprising a fluid inlet at 360, a nozzle portion 310, a first nozzle array 318a, a second nozzle array 318c, a handle grip 304 positioned between the fluid inlet and the nozzle portion, a control ring 122 positioned between the handle grip and the nozzle portion, wherein the control ring is rotatable relative to the handle grip and the nozzle portion to control fluid flow from the fluid inlet to the nozzle portion.  See Figures 1-37 and col. 4, line 53 through col. 20, line 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control ring positioned between the handle grip and the nozzle portion, wherein the control ring is rotatable relative to the handle grip and the nozzle portion to control fluid flow from the fluid inlet to the nozzle portion, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second nozzle arrays.
As to claim 2, wherein nozzles within the first nozzle array and the second nozzle array are staggered to define a staggered water pattern as water exits the nozzle portion, see annotated Figure 1 of Lee ‘174.
As to claim 3, see outer surface 172 defining recessed pockets 174 positioned circumferentially around the control ring 122 of Luettgen et al ‘497.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control ring with an outer surface defining recessed pockets positioned circumferentially around the control ring, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow for a gripping recessed surface for the user to grasp when rotating the control knob.
As to claim 4, note the flow control valve 418 positioned within the control ring 410 as shown by Luettgen et al ‘497.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flow control valve positioned within the control ring, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second nozzle arrays.
As to claim 5, see annotated Figure 1 of Lee ‘174.
As to claim 6, see handle stem 334 extending from the nozzle portion and through the handle grip 304 of Luettgen et al ‘497. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a handle stem extending from the nozzle portion and through the handle grip, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow for ease of assembly and cleaning of the device.


    PNG
    media_image1.png
    935
    714
    media_image1.png
    Greyscale


Regarding claim 16, Lee ‘174 shows a spray wand comprising: a water/fluid inlet; a handle portion fluidly coupled to the water inlet; and an elongated nozzle wand portion connected to the handle portion and fluidly coupled to the handle portion, the nozzle wand comprising: a first linear row of nozzles extending a first direction; a second linear row of nozzles extending in the first direction and offset relative to the first linear row of nozzles, except for the handle portion including a handle stem and a handle grip positioned on the handle stem and a control ring is rotatable relative to the handle grip and the elongated nozzle wand portion to adjust water flow from the water inlet to the elongated nozzle wand portion.  See annotated Figure 1 below.    Luettgen et al ‘497, as discussed above, discloses handle portion disclosing a handle stem 334 and a handle grip 304 positioned on the handle stem and a control ring 306/410 positioned between the handle grip and the elongated nozzle wand portion, wherein the control ring is rotatable relative to the handle grip and the elongated nozzle wand portion to adjust water flow from the water inlet to the elongated nozzle wand portion.  See Figures 1-37 and col. 4, line 53 through col. 20, line 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control ring is rotatable relative to the handle grip and the elongated nozzle wand portion to adjust water flow from the water inlet to the elongated nozzle wand portion, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second row of nozzles.
As to claim 17, see annotated Figure 1 of Lee ‘174.
As to claim 18, see annotated Figure 1 of Lee ‘174.
As to claim 19, Lee ‘174, discloses all the featured elements of the instant invention, except for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles in the apparatus of Lee ‘174, since such a modification would provide a wider spray from the spray wand and would only require adding one more nozzle to the second/second linear row of nozzles, which one of ordinary skill in the art would be capable of performing since there is room on the face of the nozzle portion.  In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 716.02(b).III.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



    PNG
    media_image1.png
    935
    714
    media_image1.png
    Greyscale

Regarding claim 8, Lee ‘174 shows a handheld showerhead comprising: a handle portion configured to be fluidly connected to a water source; a nozzle portion coupled to the handle portion, the nozzle portion comprising: a first plurality of nozzles arranged in a line along a length of the nozzle portion; and a second plurality of nozzles arranged in a line along a length of the nozzle portion and positioned adjacent to and staggered relative to the first plurality of nozzles, except for the handle portion including a handle stem and a handle grip positioned on the handle stem and a rotatable control ring positioned between the handle grip and the nozzle portion and configured to vary water flow from the water source to the nozzle portion.  See annotated Figure 1 below.    Luettgen et al ‘497, as discussed above, discloses handle portion disclosing a handle stem 334 and a handle grip 304 positioned on the handle stem and a rotatable control ring 306/410 positioned between the handle grip and the nozzle portion and configured to vary water flow from the water source to the nozzle portion.  See Figures 1-37 and col. 4, line 53 through col. 20, line 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a rotatable control ring positioned between the handle grip and the nozzle portion and configured to vary water flow from the water source to the nozzle portion, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second row of nozzles.
As to claim 9, see annotated Figure 1 of Lee ‘174.
As to claim 11, see annotated Figure 1 of Lee ‘174.
As to claim 12, see annotated Figure 1 of Lee ‘174 .
As to claim 13, Lee ‘174, discloses all the featured elements of the instant invention, except for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles in the apparatus of Lee ‘174, since such a modification would provide a wider spray from the spray wand and would only require adding one more nozzle to the second/second linear row of nozzles, which one of ordinary skill in the art would be capable of performing since there is room on the face of the nozzle portion.  In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 716.02(b).III.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

[AltContent: rect]
    PNG
    media_image2.png
    935
    714
    media_image2.png
    Greyscale


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US D633,174 S(Lee) in view of Luettgen et al ‘497 as applied to claims 8 and 16 above, and further in view Nelson ‘043.
Lee ‘174 discloses all the featured elements of the instant invention, except for wherein the nozzle portion extends at an angle relative to the handle portion, and wherein the elongated nozzle wand portion extends in a non-parallel direction relative to the handle portion.  Nelson ‘043 discloses a handheld spray wand/showerhead comprising a fluid/water inlet 66; an elongated nozzle wand portion 14/20 which extends at an angle or in a non-parallel direction relative to the handle portion, see Fig. 2; a handle portion at 54/58 comprising a handle stem oriented in a first plane different from the nozzle portion and a transition between the handle stem and the nozzle portion which defines a change of direction of elongation for the spray wand, see Fig. 2; and a control valve 62 coupled to the handle portion.  
In regard to claims 10 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the nozzle portion extend at an angle relative to the handle portion and wherein the elongated nozzle wand portion extends in a non-parallel direction relative to the handle portion, in the apparatus of Lee ‘174, as taught by Nelson ‘043, since with such a modification the curved/concave region of the nozzle portion conforms better to the typically curved surfaces of animals that the spray wand is designed to engage.

Allowable Subject Matter
Claims 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. In regard to applicant’s arguments regarding the control ring, not such arguments are not persuasive in regard to the current rejections in view of newly found reference Luettgen et al ‘497.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752